THE THIRTEENTH COURT OF APPEALS

                                    13-18-00142-CV


                Gary Zars Holding, LLC and Gary Zars Pools & Patio, LLC
                                          v.
                            Daren Wilder and Dianne Wilder


                                    On appeal from the
                     343rd District Court of Live Oak County, Texas
                           Trial Cause No. L-16-0155-CV-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and the cause REMANDED to the trial court for further proceedings

consistent with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

June 21, 2018